 



Exhibit 10.31
2008 INCENTIVE COMPENSATION PLAN
America Service Group Inc.
Overall Compensation Philosophy: America Service Group (ASG) strives to provide
an equitable and market-based compensation program for employees. In addition to
a comprehensive benefit program, ASG compensates employees through competitive
base salaries, a merit system and an incentive compensation plan. Eligible
employees include designated executive managers, corporate managers, corporate
employees, division vice presidents, regional vice presidents, regional
directors and health services administrators.
In accordance with the PHS Policy on Medical Autonomy, clinical decisions and
actions regarding health care provided to inmates to meet their serious medical
needs are the sole responsibility of qualified health care professionals. No
financial incentives are available to clinicians based upon medical utilization.
The 2008 Incentive Compensation Plan is designed to award lump-sum bonuses to
eligible employees based on the financial performance of the company, regions
and local sites. The 2008 corporate adjusted EBITDA target is determined by the
Board of Directors and will be exclusive of all costs related to the
investigation conducted by the Audit Committee, share-based compensation
expense, and earnings from acquisitions during the year.
Incentive Opportunities by position
2008 targeted payouts (as a percentage of base salary) are outlined below:

         
Executive Management
       
Chairman and CEO — ASG, ASG COO (President and CEO — PHS), CFO, CAO, CIO, CDO,
Corporate Medical Director, Operations Group Vice Presidents
    50 %
 
       
Operations
       
Division Vice Presidents
    40 %
Regional Vice Presidents
    30 %
Regional Directors
    20 %
Health Service Administrators (HSAs)
    15 %
 
       
Corporate Staff
       
Corporate Controller, VP-Finance/Asst. Treasurer, VP Provider Operations, VP
Human Resources, General Counsel — PHS
    35 %
Corporate Vice Presidents
    30 %
Corporate Middle Managers
    20 %
Non-Management Corporate Office Employees Key Contributor Pool
    10 %

 



--------------------------------------------------------------------------------



 



Executive Management

•   No incentive compensation paid if actual corporate adjusted EBITDA is below
100% of corporate adjusted EBITDA target.   •   After Operations incentive
compensation for division, region, district and site financial performance are
accrued as per their respective plans and the 2008 corporate adjusted EBITDA
target is reached, 50% of earnings generated above the actual corporate adjusted
EBITDA target will be used for incentive funding.   •   For Group Vice
Presidents

  1.   Once the incentive is funded, it will be subject to a Modifier as
follows:

  •   If individual performance as determined by the President of PHS is below
standard, the incentive pay will be the amount funded above multiplied by 80% to
99%.     •   If individual performance as determined by the President of PHS is
at standard, the incentive payout will be the amount funded above multiplied by
100%.     •   If individual performance as determined by the President of PHS is
above standard, the incentive payout will be the amount funded above multiplied
by 101% to 120%.

•   Incentives above individual target payouts to a maximum of 200% can be
earned.

For Corporate Medical Director
Given the unique nature of the Corporate Medical Director job in ensuring the
quality of the delivery of health care by setting standards and monitoring care,
the incentive for this position will work as follows:

•   Incentive will be up to 200% of individual targeted payout based on the
achievement of qualitative goals as determined by the ASG COO with the approval
of the Ethics and Quality Assurance Committee of the Board of Directors.

Corporate Management

•   No incentive compensation paid if actual corporate adjusted EBITDA is below
100% of the corporate adjusted EBITDA target.   •   After Operations bonuses for
division, region, district and site financial performance are accrued as per
their respective plans and the 2008 corporate EBITDA target is reached, 50% of
earnings generated above the actual corporate adjusted EBITDA target will be
used for incentive funding.

For Non-Management Corporate Office Employees — Key Contributor Pool
At the end of the year, those corporate employees who are considered to have
made a significant contribution to the company’s success will be considered for
a “key contributor” bonus. A pool of up to 10% of underlying base salaries will
be funded and distributed based on the recommendation of

 



--------------------------------------------------------------------------------



 



individual corporate managers, with the approval of executive management.
Payment requirements for ‘Corporate Management’ positions apply to ‘Key
Contributor Pool’ funding.
Operations/Regional Positions (Division Vice Presidents, Regional Vice
Presidents,
Regional Directors)

1.   50% of the incentive funding will be based on regional results. Therefore,
if regional operating margin is 100% of ‘Plan’ (defined as original budget
amount regardless if current contracts are lost or new contracts are added
during the course of the year) or more, up to 50% of target incentive may be
earned. Once division, region, or district Plan is reached, 50% of earnings
generated above Plan will be used for operating margin incentive funding.   2.  
After Operations bonuses for division, region, district and site financial
performance are accrued as per their respective plans and the 20078corporate
adjusted EBITDA target is reached, 50% of target incentive may be earned. Fifty
percent (50%) of earnings generated above the Corporate adjusted EBITDA target
will be used for incentive funding.   3.   Once the incentive is funded, it will
be subject to a Modifier as follows:

  •   If individual Performance as determined by the President of PHS is below
standard, the incentive pay will be the amount funded from items 1. and 2. above
multiplied by 80% to 99%.     •   If Individual Performance as determined by the
President of PHS is at standard, the incentive payout will be the amount funded
from items 1. and 2. above multiplied by 100%.     •   If Individual Performance
as determined by the President of PHS is above standard, the incentive payout
will be the amount funded from items 1. and 2. above multiplied by 101% to 120%.

4.   For participants in multi-facility contract systems (e.g. Virginia DOC,
Pennsylvania DOC, etc.), the entire multi-facility system must make Plan to be
eligible to receive an ‘operating margin’ bonus payment.

HSAs

1.   If site operating margin is 100% of ‘Plan’ (defined as original budget or
new business pricing forecasts) or greater, 50% of target incentive may be
earned. Once site Plan is reached, 50% of earnings generated above site Plan
will be used for site operating margin incentive funding.   2.   After
Operations bonuses for division, region, district and site financial performance
are accrued as per their respective plans and the 2008 corporate adjusted EBITDA
target is reached, 50% of target incentive may be earned. Fifty percent (50%) of
earnings generated above corporate adjusted EBITDA target will be used for
incentive funding,   3.   An incentive payout pool will be calculated from items
1 and 2 above. Payments to HSAs will be subject to a modifier as follows:

  •   If individual Performance as determined by the President of PHS is below
standard, the incentive pay will be the amount funded from items 1. and 2. above
multiplied by 80% to 99%.     •   If Individual Performance as determined by the
President of PHS is at standard, the incentive payout will be the amount funded
from items 1. and 2. above multiplied by 100%.     •   If Individual Performance
as determined by the President of PHS is above standard, the incentive payout
will be the amount funded from items 1. and 2. above multiplied by 101% to 120%.

 



--------------------------------------------------------------------------------



 



4.   For participants in multi-facility contract system (e.g. Virginia DOC,
Pennsylvania DOC, etc.) the entire multi-facility system must make Plan to be
eligible to receive a ‘site operating margin’ bonus payment.

Bonus Payment (applies to all employee categories covered in this Plan)
All incentive compensation payments will be made to the extent of available
funding. Eligible employees must be employed by the company at the time of
incentive compensation distribution to be eligible to receive the incentive
compensation amount. The incentive compensation of employees transferring within
the company will be prorated between the sites. The proration is based upon the
total number of months at each site. Employees hired after July 1 will not be
eligible for an incentive compensation payment. The incentive compensation
payments for newly hired eligible employees or employees promoted to bonus
eligible positions on July 1 or earlier will be prorated based on the full
calendar months of employment. (For example, an employee hired on April 1 is
eligible for 75% (9/12ths) of the bonus amount earned.) Bonus payments for
employees terminated as a result of a change in control or in connection with
death or permanent disability will also be prorated. The incentive compensation
payment checks will be distributed to employees after applicable annual
financial closings and related earnings releases.
Designated Participants
All eligible employees except HSAs and managers working in conjunction with the
Philadelphia contract and Rikers Island contract.
The 2008 Incentive Plan ‘corporate adjusted EBITDA target’ is $14,000,000.

 